Title: From James Madison to James Monroe, [14 July 1814]
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Thursday 1 OC. [14 July 1814]
        
        An Expres[s] mail from Genl. Brown, states Officially that an action took place at Chippeway with Genl. Riall (having probably the whole B. force in the Peninsa:) in which the Enemy were defeated, leaving 400 killed & wounded on the field, and escaping to their works not distant. Genl. Scott seems to have had a conspicuous share in the victory. Our loss is not mentioned. The details were to follow the acct. recd. Nothing from any other quarter, but the arrival of troops from Bourdeaux in Canada; the number not very great. In haste Affe. respects
        
          J. Madison
        
      